 J.C. PENNEY COMPANYJ. C. Penney Company, Inc. and Retail Store Employ-eesUnion,Local No. 1001,chartered by RetailClerks International Association,AFL-CIO. Case19-CA-7923March 23, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a charge filed on August 12, 1975, by RetailStore Employees Union, Local No. 1001, charteredby Retail Clerks International Association, AFL-CIO, herein called the Union, and duly served onJ.C. Penney Company, Inc., herein called the Re-spondent, the Acting General Counsel of the Nation-alLabor Relations Board, herein called GeneralCounsel, by the Acting Regional Director for Region19, issued a complaint and notice of hearing, and anamendment to complaint on October 2 and October8, 1975, respectively, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(aX5) and(1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgeand amendment to complaint were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the rec-ord reflects that on September 3, 1975, following aBoard election in Case 19-RM-1227, the Union wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;) and that, commencing on orabout September 12, 1975, and at all times thereafter,Respondent has refused, and continues to date to re-fuse,to bargain collectively with the Union as theexclusive bargaining representative,although theUnion has requested and is requesting it to do so. OnOctober 10, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. The Respondent admitsall of the factual allegations of the complaint, exceptthose paragraphs which relate to the underlying rep-resentation proceeding, Case 19-RM-1227.Official notice is taken of the record in the representation proceeding,Case 19-RM-1227,as the term"record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations, Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB938 (1967),enfd.388 F.2d 683 (CA. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(CA. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.197On November 10, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached, submit-ting, in effect, that Respondent, in its answer, seeksto relitigate issues already presented to and decidedby the Board in the underlying representation pro-ceeding, and that there are no issues of fact warrant-ing a hearing. Subsequently, on November 19, 1975,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted. Respondent did not filea response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer ad-mits all of the factual allegations of the complaint,including its refusal to recognize and bargain withthe Union which had been certified as the collective-bargaining representative of the employees describedin the complaint .2 The Respondent further admitsthat its refusal-to-bargain position is taken solely toobtain judicial review.' The Respondent's answer at-tacks the Board's Decision and Certification of Rep-resentative issued on September 3, 1975, in which theBoard, after having considered Respondent's objec-tions to an election held on April 30, 1975,4 and theRegionalDirector'sReport on Objections recom-mending that the objections be overruled and the re-sults be certified, and after reviewing the record inlight of Respondent's exceptions and brief thereto,adopted the Regional Director's findings and recom-mendations.Accordingly, the Board certified theUnion. Thus, the Respondent, by attacking the legaleffect or validity of the Board's Decision and Certifi-cation of Representative, is attempting to relitigatethe same issueswhich it raised in the prior represen-tation proceeding, Case 19-RM-1227.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or special2 In its answer, Respondent denies that the Union requested it to bargainsince on or about August6, 1975,but admitsthat it formallyasserted itsrefusal to bargain withthe Unionon September12, 1975.3By letter dated September29, 1975,the Respondent notified the Board'sRegional Office that the Respondent's refusal-to-bargain position was taken"solely for the purposethat resort may be madeto the Court of Appeals tochallenge the underlying certification in the representation case."4The election was conducted. pursuant to a Stipulation for CertificationUpon ConsentElection.The tally was: 62 for,and 60 against,the Union;there was I challenged ballot, an insufficient number to affect the results.223 NLRB No. 15 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding,and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by Respondent at itsStore No. 101 located at 2730 Colby Avenue,Everett,Washington; but excluding all ware-housemen, truckdrivers, confidential office em-ployees, outside salespersons, the store manager,and guards and supervisors as defined in theAct.FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent is, and has been at all times materialherein, a Delaware corporation engaged in the busi-ness of operating retail department stores with officesand place of business located at Everett,Washing-ton. Respondent,during the past 12 months,a repre-sentativeperiod,in the course and conduct of itsbusiness operations,purchased and caused to betransferred and delivered to its Everett,Washington,location goods and materials valued in excess of$50,000 which were transported to said location di-rectly from States other than the State of Washing-ton. During the same calendar period,Respondent'sgross revenues were in excess of $500,000.We find,on the basis of the foregoing,that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDRetail StoreEmployees Union, Local No. 1001,chartered by Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the mean-ing of Section2(5) of the Act.'SeePittsburgh Plate GlassCo. v. N.LR.B.,313 U.S. 146, 162(1941);2.The certificationOn April 30, 1975, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 19, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on September 3, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Respondent's Refusal To BargainCommencing on or about September 12, 1975, andcontinuing at all times thereafter to date, the Respon-dent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusive rep-resentative for collective bargaining of all employeesin said unit.Accordingly, we find that the Respondent has,since September 12, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-Rules and Regulationsof theBoard,Secs.102.67(1) and I02.69(c).mate,and substantial relationship to trade, traffic, J.C. PENNEY COMPANY199and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.J.C. Penney Company, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Retail Store Employees Union, Local No. 1001,chartered by Retail Clerks International Association,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees employed by Respondent at itsStore No. 101 located at 2730 Colby Avenue, Ever-ett,Washington; but excluding all warehousemen,truckdrivers, confidential office employees, outsidesalespersons, the store manager, and guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since September 3, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about September 12, 1975,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,J.C. Penney Company, Inc., Everett, Washington, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Retail Store EmployeesUnion, Local No. 1001, chartered by Retail ClerksInternational Association, AFL-CIO, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All employees employed by Respondent at itsStore No. 101 located at 2730 Colby Avenue,Everett,Washington; but excluding all ware-housemen, truckdrivers, confidential office em-ployees, outside salespersons, the store manager,and guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Everett, Washington, facility copiesof the attached notice marked "Appendix." 6 Copies6In the event that this Order is enforced by a Judgment of a UnitedContinued 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDof said notice,on formsprovided by theRegionalDirectorfor Region19, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintainedby it for 60consecutivedaysthereafter,in conspicuous places,including all places where no-tices to employees are customarilyposted.Reason-able stepsshall be taken by Respondentto insurethat said notices are not altered,defaced,or coveredby any othermaterial.(c)Notify theRegional Director for Region 19, inwriting,within 20daysfrom the dateof this Order,what steps have been takento comply herewith.States Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT refuse to bargaincollectivelyconcerningrates of pay,wages, hours,and otherterms and conditions of employment with RetailStore Employees Union, Local No. 1001, char-tered by Retail Clerks International Association,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL, upon request, bargain with theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment and, if an understanding isreached, embody such understanding in a signedagreement.The bargaining unit is:All employees employed by Respondent at itsStore No. 101 located at 2730 Colby Avenue,Everett,Washington; but excluding all ware-housemen, truckdrivers, confidential officeemployees, outside salespersons, the storemanager,and guards and supervisors as de-fined in the Act.J.C. PENNEY COMPANY, INC.